December 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          KEN HOAGLAND, Appellant

NO. 14-14-00170-CV                          V.

  BILL BUTCHER, KARI BUTCHER, BUTCHER & BUTCHER, AND OCTV
                    PARTNERS, LLC, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Bill Butcher,
Kari Butcher, Butcher & Butcher, and OCTV Partners, LLC, signed January 31,
2014, was heard on the transcript of the record. We have inspected the record and
find error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Bill Butcher, Kari Butcher, Butcher & Butcher, and OCTV Partners,
LLC.



      We further order this decision certified below for observance.